Citation Nr: 1016552	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to May 23, 2009 and as 50 percent disabling thereafter.

2.  Entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30, following incisional hernia 
repair.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from May 1967 to January 1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In September 2009 the Board denied a higher rating for 
incisional hernia and service connection for degenerative 
disc disease of the lumbar spine; it remanded the issues of 
entitlement to a higher rating for PTSD and a total rating 
based on convalescence.  Those issues have been returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  PTSD is manifested by sleep disturbance, irritability, 
anxiety, depression, avoidance, and occasional panic attacks.

2.  The Veteran underwent repair of an incisional hernia on 
May 21, 2004 and was discharged from the hospital on May 25, 
2004; he returned to work within 10 days of his discharge.


CONCLUSIONS OF LAW

1.  For the period prior to May 23, 2009, the criteria for an 
evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; 
Diagnostic Code 9411 (2009).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 
(2009).

3.  The criteria for a temporary total evaluation for 
convalescence following incisional hernia repair have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in May 2004 asked the Veteran to provide 
information pertinent to his claimed PTSD.  The evidence 
necessary to support a claim for service connection was 
discussed.  The evidence of record was listed, and the 
Veteran was told how VA would assist him in obtaining 
additional relevant evidence.

In January 2007, the Veteran was advised of the manner in 
which VA determines disability ratings and effective dates.

In November 2009 the Veteran was provided with notice of the 
evidence necessary to support a temporary total evaluation 
based on convalescence.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

The also Board notes that this is a case in which the Veteran 
is challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied. 

With respect to VA's duty to assist, VA treatment records 
have been obtained and associated with the record.  VA 
examinations have been carried out, and the Board finds that 
they were adequate.  They were conducted by neutral, skilled 
providers who reviewed the Veteran's history and discussed 
the evidence of record as it related to the claimed 
disability.  The Veteran has not otherwise identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Evaluation of PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment. 38 U.S.C.A. § 1155.  A proper rating of the 
Veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether additional staged ratings 
are warranted and has applied them where appropriate, as set 
forth below.  

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009), a 100 percent evaluation is provided for 
PTSD where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 (2009).  

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 
indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A score of 
51-60 is assigned where there are moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflict with peers or 
co-workers).  Id.  A score of 61-70 is assigned where there 
are mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, of theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A May 2004 statement by a clinical psychologist at a Vet 
Center indicates that the Veteran had symptoms of PTSD to 
include reexperincing traumatic events through intrusive 
thoughts, avoidance and numbing; and persistent symptoms of 
arousal such as sleep disturbance, irritability, 
hypervigilance, and exaggerated startle response.

Following receipt of the Veteran's claim in April 2004, he 
was afforded a VA psychiatric examination (the report of that 
examination is undated).  The Veteran's history was reviewed, 
and a battery of psychometric tests and questionnaires were 
administered.  With respect to post-service psychosocial 
adjustment, the Veteran reported that he worked in 
construction following service, and that for the previous 
four years he had owned and operated a tree service.  He 
denied suicide attempts.  He reported three marriages and 
noted that he had assaulted a man when he found him with his 
second wife.  He indicated that the third marriage ended due 
to his wife's unfaithfulness.  He related that he currently 
lived with a girlfriend and that it was a good relationship.  
He denied current legal problems.  The examiner noted that 
the Veteran appeared to be able to work and carry out 
activities of daily living.  

On mental status examination, the Veteran appeared lucid, 
oriented, and in no acute distress.  He seemed reasonably 
well groomed.  There were no abnormalities of speech or gait 
and eye contact was appropriate.  The Veteran's mood was 
neutral to slightly sad, and his affect was generally the 
same, though he became visibly upset when describing war 
related trauma.  Rate and flow of speech appeared normal and 
the Veteran's voice was well modulated.  His thought 
processes seemed logical, linear, and free from 
hallucinations, delusions, or illusions.  Immediate attention 
appeared within normal limits.  Sustained concentration was 
adequate.  The Veteran did display some difficulty in 
correctly reciting the alphabet, and seemed aware of the 
problem.  Memory processes appeared otherwise quite 
functional.  The Veteran reported that his sleep was of poor 
quality and quality, with awaking three to four times per 
night.  He denied current suicidal and homicidal ideation.  
The diagnoses were PTSD and depression.  The examiner 
assessed the Veteran's GAF score as 60.

The Veteran was assessed by a private psychiatrist, M.M.B., 
M.D., in March 2006.  He reported that he was married for the 
fourth time.  Dr. B. noted that he was difficult to 
interview, seeming confused at open ended questions and 
sometimes not responding appropriately to questions.  He 
stated that he had trouble remembering things and that if his 
wife did not do the billing for his business, he would have  
no collections.  He indicated that he was fired from a job 
and started his own business.  He endorsed irritability and 
indicated that he had been in jail twice for getting into 
fights or threatening others.  He stated that he had never 
been to a psychiatrist, and noted that he saw the provider at 
the Vet Center because someone from a Veterans services 
organization had asked him to see her.  Socially, he reported 
that except for work and playing video golf with a friend on 
Wednesday, he seldom left home.  He identified two friends.  
He endorsed nightmares and stated that he generally slept 
three to fours per night.  He also endorsed flashbacks.  He 
also endorsed intrusive thoughts and obsessive thinking about 
Vietnam.

On mental status examination, Dr. B. noted that the Veteran 
had trouble sitting still and had stilted and vague speech.  
He had trouble finding words and used similar but incorrect 
words at times during the interview.  It appeared difficult 
for him to follow his train of thought.  He endorsed 
depression and seemed sad.  He was oriented.  He could not 
perform serial sevens or spell "world" backwards.  His 
intelligence was estimated as average or low average.  His 
remote memory was disorganized.  Thought content was loose.  
There were no ideas of reference, but Dr. B. noted that the 
Veteran misused words.  There were some looseness of 
associations.  No delusions or hallucinations were noted.  
Mood was labile.  Dr. B. noted poor judgment and little 
insight.  The diagnosis was chronic PTSD.  Dr. B. assigned a 
GAF score of 40 to 50, noting that marked impairment was 
found in social functioning, concentration, and adaptation.  
She concluded that the Veteran had gross impairment in 
thought processes and communication, was in persistent danger 
of hurting others, had intermittent inability to perform 
activities of daily living, and had memory loss.  She also 
noted social impairment in family relations; impairment in 
judgment, thinking and mood; had intermittently illogical 
speech; impaired impulse control; difficulty adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  

On VA examination in September 2006, the Veteran's history 
was reviewed.  The Veteran reported that he had not been 
psychiatrically hospitalized and that he had undergone 
counseling prior to a divorce.  He denied legal history other 
than problems for driving under the influence.  He stated 
that he worked full time at his own tree service business.  
He reported that he had been married to his current wife for 
a year, and that she was his fourth wife.  He related that he 
had four children whom he did not see due to his 
irritability.  He stated that he had not been in a fight in 
more than 10 years.  He denied suicide attempts.  

On mental status examination, the Veteran's thought processes 
were logical and sequential.  He denied any recurrent 
hallucinations and delusions.  He was a bit guarded.  He had 
fairly good eye contact.  He denied suicidal and homicidal 
ideation.  His reported activities of daily living were 
adequate.  He was oriented and his memory was intact.  He 
exhibited no significant psychomotor retardation or 
agitation.  He did report some episodic panic attacks, and 
stated that he had good and bad days.  He had difficulty 
quantifying the degree, quantity, and severity of the panic 
attacks.  He stated that he felt depressed and anxious to 
some degree most days.  He complained of regular 
irritability.  He reported that he slept three to four hours 
per night with some early morning awakening.  He endorsed 
avoidant behavior and stated that he found himself easily 
irritable, especially in crowds.  The diagnosis was PTSD.  
The examiner concluded that the Veteran was able to manage 
his financial benefits.  He noted that the Veteran had some 
degree of social contact and outside interests, and that he 
continued to maintain gainful employment.  He also noted that 
the Veteran had occasional panic attacks and that no other 
psychiatric symptoms had appeared since his last examination.  
He assigned a GAF score of 60 and explained that the Veteran 
displayed moderate difficulty in social and occupational 
functioning.  He noted that a lower GAF score would signify 
that the Veteran had no friends and an inability to keep a 
job.  He pointed out that there was no impairment in reality 
testing or communication which would necessitate the lower 
GAF that was given by Dr. B.  He concluded that he was in 
agreement with the GAF of 60 assigned by the previous VA 
examiner.  

An additional VA examination was carried out in March 2008.  
The record was reviewed, to include previous VA examination 
reports and that of Dr. B.  With respect to psychosocial 
adjustment since the most recent examination, the Veteran 
reported that he continued to work with his tree service, 
working 20 to 30 hours per week.  He reported that he 
normally had four to five employees.  He noted that he 
frequently walked away from them due to irritation.  He 
denied missing work.  He stated that he liked to be by 
himself and felt that his patience was less at work.  He 
noted that he had lost some jobs due to fighting with 
clientele.  He stated that he and his wife got along because 
they did not see each other much.  The Veteran denied 
physical fights and legal issues since his last examination.  
He noted that he spent his free time watching television and 
that he would occasionally play golf.  He was noted to be 
independent with activities of daily living.  He identified 
one friend and stated that he also got along with his 
brother.  He also noted that he had regular contact with his 
mother.

On mental status examination, the Veteran was cleanly and 
appropriately dressed.  He was alert, cooperative, and 
oriented.  His speech was clear, and of normal volume and 
articulation.  Communication was fair.  His affect was broad 
and appropriate.  Mood was largely euthymic, though he did 
express frustration and irritation with the VA and 
government.  Thought process was somewhat tangential but 
easily redirected.  Thought content was unremarkable, with no 
signs of delusional or frankly paranoid belief systems.  He 
denied hallucinations, as well as suicidal ideation.  No 
inappropriate behavior was displayed.  With respect to his 
mood over the previous month, the Veteran reported that it 
was not very good.  He elaborated that he felt sad, 
disgusted, and mad.  He endorsed occasional panic attacks in 
the mornings when awakening.  The examiner indicated that 
they did not appear to be directly related to nightmares, 
though the Veteran did endorse occasional nightmares.  The 
Veteran noted that his interest in things was okay.  He 
stated that he was irritable 80 percent of the time and 
reported feeling depressed two to three times per week or 
less.  He reported problematic sleep and noted that he got up 
two to four times per night.  He indicated that his memory 
was variable.  He noted mild problems with attention and 
concentration, stating that his mind would wander.  The 
diagnosis was PSTD.  The examiner assigned a GAF score of 60.  
She noted that the Veteran's symptoms were having an impact 
on his social and occupational functioning.  She indicated 
that there did not appear to have been much change in the 
Veteran's level of functioning since the 2004 and 2006 
examinations.  She noted that the Veteran continued to be 
self employed and that while he did report becoming irritated 
with customers and employees, he was able to continue running 
the business.  She indicated that while the Veteran once 
fired employees, he had learned to walk away.  She concluded 
that the Veteran's ability to concentrate and his memory were 
likely having a mild to moderate impact on his occupational 
functioning.  She also noted that the Veteran reported some 
marital discord and estrangement from his children, but that 
he reported being very close with his mother, a friend, and 
his brother.  She summarized that the Veteran's PTSD was 
having a moderate impact on his social and occupational 
functioning.

The Veteran was assessed by K.J.M. Ph.D. in May 2009.  Dr. M. 
noted that the Veteran's symptoms included nightmares, 
flashbacks, unresolved anger, hyperstartle response, 
hypervigilance, and a foreshortened sense of the future.  He 
noted that, interpersonally, the Veteran had difficulty 
adapting to stressful circumstances, impairment in his 
ability to maintain effective personal and work 
relationships, impulsivity, and alcohol dependence.  On 
mental status examination, the Veteran was oriented.  He 
demonstrated fair short term memory.  He was unable to 
perform a serial subtraction task and had a limited grasp of 
current events.  He evidence some communication difficulties 
and his speech was at times pressured.  He reported angry 
feelings that were easily provoked but noted that he had not 
recently physically acted out against anyone.  He denied 
present suicidal or homicidal ideation.  Dr. M. noted some 
ruminative thoughts and behaviors.  He reported that he was 
frequently moved to angry outbursts by how others left his 
tools.  There was no evidence of any hallucinations, 
delusions, or paranoid thinking.  The Veteran did not 
evidence or report any panic or phobia symptoms.  Dr. M. 
concluded that the Veteran continued to evidence ongoing PTSD 
at a moderate to severe level.  He noted that the Veteran had 
difficulty in both interpersonal and work relationships.  

Upon careful review of the record, the Board has determined 
that for the period prior to May 23, 2009, an evaluation of 
50 percent is appropriate.  In that regard, the Board 
observes that the Veteran's PTSD caused at least moderate 
impact on his social and occupational functioning.  During 
this period, the Veteran endorsed occasional panic attacks, 
irritability, sleep disturbance, anxiety, depression, and 
some problems with memory.  Some impairment in family 
relations is evident, and the Veteran reported that he had 
difficulty with employees of his tree service that sometimes 
resulted in him firing them as the result of his anger and 
irritability.  In sum, the Board has determined that the 
criteria for a 50 percent evaluation from the effective date 
of service connection is warranted.

However, the Board has also determined that an evaluation 
higher than 50 percent for PTSD is not warranted.  The 
Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating 
formula for mental disorders.  38 U.S.C. § 1155; see38 U.S.C. 
§ 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each Veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  This 
construction is not inconsistent with Cohen v. Brown, 10 
Vet.App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  If the evidence demonstrates that a claimant suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned.  Mauerhan v.Principi, 16 Vet. App. 
436 (1992).  

In this case, the Board acknowledges that the Veteran's PTSD 
is manifested by sleep disturbance, irritability, 
estrangement, flashbacks, hyper vigilance, and anxiety.  The 
Board also accepts that providers have stated that the 
Veteran's PTSD impacts his interpersonal and occupational 
relationships.  Objectively, however, the record shows that 
the Veteran denies suicidal and homicidal ideation.  He has 
reported only occasional panic attacks.  He is oriented, and 
his insight and judgment have been noted to be fair.  The 
March 2008 VA examiner concluded that the Veteran's PTSD had 
a moderate impact on his social and occupational functioning.  

The Board acknowledges that Dr. B.'s report provides findings 
that are in contrast to the reports of three VA examiners and 
of Dr. M.  However, the September 2006 VA examiner 
specifically addressed Dr. B.'s findings.  He noted that a 
GAF score lower than 60 would signify that the Veteran had no 
friends and an inability to keep a job.  He also noted that 
there was no impairment in reality testing or communication 
which would necessitate the assignment of the lower GAF score 
assigned by Dr. B.  He concluded that he was in agreement 
with the GAF score of 60 that was assigned by the previous VA 
examiner in April 2004.  Moreover, the March 2008 VA examiner 
specifically stated that there did not appear to have been 
much change in the Veteran's level of functioning since the 
2004 and 2006 examinations.  In that regard, she noted that 
the Veteran was able to continue with his business.  

In summary, little in the record, including the Veteran's 
statements, suggests that the criteria for an evaluation of 
70 percent or greater are met.  The evidence does not 
demonstrate suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical, obscure, or 
irrelevant speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance or hygiene, or inability to establish and 
maintain effective relationships.  Rather, as noted, there 
has been no demonstration of suicidal or homicidal ideation, 
intractable panic, or spatial disorientation.  Judgment is 
intact.  The Veteran's hygiene has been noted to be adequate.  
While there has reportedly been an impact on the Veteran's 
interpersonal functioning, the record does not reflect a 
complete inability to establish and maintain effective 
relationships.  The Veteran has operated his own business for 
several years despite his PTSD symptoms.  During the appeal 
period, the Veteran's GAF score has been assessed at worst, 
as 40 to 50.  Such a score indicates serious impairment in 
social and occupational functioning; however, a GAF score 
does not automatically equate to any particular percentage in 
the Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.  38 C.F.R. §§ 4.2, 4.6.  Moreover, as discussed 
above, VA examiners have reviewed the record, to include the 
report of Dr. B., who assigned the lower GAF score, and 
concluded that a GAF score of 60 is more appropriate.  In any 
event, the Board finds that the overall severity of the 
Veteran's PTSD is consistent with no more than a 50 percent 
rating.  Accordingly, the Board finds that the appropriate 
rating for the Veteran's PTSD is 50 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected PTSD resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The Veteran has denied that he misses work 
due to  his PTSD, and he has maintained his own business; the 
Board believes that the degree of occupational impairment 
demonstrated is consistent with his 50 percent rating.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated unusual impairment so as to render impractical 
the application of the regular rating schedule standards.  
Consequently, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

Convalescent Rating

The Veteran asserts that he should be assigned a temporary 
total rate for a period of convalescence following surgery to 
repair a hernia.  In that regard, he maintains that he was 
unable to perform the physical aspects of his tree service, 
which in turn resulted in a loss of work.  

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first 
day of the month following hospital discharge when treatment 
of a service-connected disability results in (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made, upon request.  38 C.F.R. § 4.30.

VA treatment records reflect that on May 21, 2004, the 
Veteran underwent repair of a ventral hernia.  The discharge 
summary indicates that the Veteran was discharged on May 25, 
2004.  The discharge instructions indicate no heavy lifting, 
and no driving while on pain medication.  On June 3, 2004, 
the Veteran reported that he continued to work, though he 
avoided lifting anything heavy.  The provider noted that the 
Veteran continued to improve following surgery.

Having reviewed the evidence pertaining to this claim, the 
Board has determined that a temporary total evaluation is not 
warranted.  The record clearly demonstrates that the Veteran 
was hospitalized for four days due to his surgery, and that 
he returned to work within  10 days of the surgery.  As such, 
the record reflects that a one month period of convalescence 
was not required.  Moreover, there is no indication of severe 
post operative residuals or immobilization by cast of any 
major joint.  Accordingly, the criteria for a temporary total 
evaluation for convalescence have not been met.  

(CONTINUED ON NEXT PAGE)


ORDER

For the period prior to May 23, 2009, an evaluation of 50 
percent for PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.

Entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30 is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


